UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6808



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID BOYNTON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-97-294; CA-03-307-3)


Submitted:   June 2, 2004                  Decided:   June 14, 2004


Before WIDENER, WILKINSON, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Boynton, Appellant Pro Se.    N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Boynton seeks to appeal the district court’s order

dismissing as untimely his motion pursuant to 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2255 motion solely on

procedural grounds, a certificate of appealability will not issue

unless the movant can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right’ and (2) ‘that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.’”         Rose v. Lee, 252 F.3d 676, 684

(4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). After considering our recent decision in United States v.

Sosa, 364 F.3d 507 (4th Cir. 2004), and independently reviewing the

record,    we   conclude   that   Boynton   has   not   made   the   requisite

showing.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     DISMISSED




                                    - 2 -